Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Arguments/Remarks 
Applicant's arguments/remarks filed on 03/04/2022 have been entered.
Independent claims 1, 15 and 24 have been amended.
New claim 25 has been added. 
Objected claim 6 has been cancelled and incorporated in the independent claims. 
Outstanding USC 112 rejection and 112 F interpretation withdrawn based on at least amendments/remarks filed.
Claims 1-5, and 7-15 remained pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-5, and 7-25 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, which teaches a platform which has an extraction unit that extracts exception from a report using a natural language engine. An summarization unit generates a summary for the report using the natural language engine to detect topics for sections of the report where the topics linked to exception of the extracted exceptions. The summary indicates the exception. A trend unit generates trending data for the report and historical reports. The trending data relates to an aggregation of the exceptions. A presentation unit generates an interface for display at an interface application residing on a device. The interface has visual elements corresponding to the exceptions, the summary and the trending data. The visual elements are selectable to trigger commands to update display of the exceptions, the summary and the trending data, as illustrated in the amended independent claims 1, 15, and 24.



Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
03/15/2022